Citation Nr: 1455666	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for residuals of an injury to the right ring finger.

2.  Entitlement to service connection for residuals of an injury to the right ring finger.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office, in St. Louis, Missouri.  Jurisdiction of this matter has since been transferred to the VA Regional Office (RO) in Pittsburg, Pennsylvania.

In February 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge at a hearing at the RO.  The Veteran also testified before a Decision Review Officer (DRO) in a February 2008 hearing.  Transcripts of both hearings are of record.

As noted above, the rating decision on appeal is the February 2007 rating decision.  Although the Veteran requested in May 2007 that the PTSD and finger claims be "reopened" and VA denied the claims again in a November 2007 rating decision, he filed a Notice of Disagreement (NOD) in December 2007 which referred to the denial of his finger and PTSD.  He did not specify whether he was appealing the February 2007 or November 2007 rating decisions, however, liberally construing his NOD, the Board finds it constitutes an appeal of the February 2007 rating decision.  See 38 C.F.R. § 20.201 ("special wording is not required" in a NOD); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).   Therefore, the February 2007 rating decision was not final and that is the rating decision currently on appeal.  38 C.F.R. §§ 20.302 and 20.1103.

The Board has characterized the issues on appeal as including entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The Veteran's claim was for service connection for PTSD.  However, the Board is obligated to address any diagnosed mental health conditions arising from the symptoms on which a Veteran's claim of entitlement to service connection is based.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  A December 2009 VA examination attributed the Veteran's symptoms to major depressive disorder, cannabis abuse, and alcohol dependence (in full remission).  As will be discussed further in the remand portion of this decision, the Board finds it necessary to remand the claim for further development rather than resolving any portion of it at this time.

The issues of entitlement to service connection for residuals of an injury to the right ring finger and entitlement to service connection for an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for injury to right hand/ring finger.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the October 2005 rating decision with respect to residuals of an injury to the right ring finger is new and material because it had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the October 2005 rating decision, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for residuals of an injury to the right ring finger.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying the Veteran's claim of service connection for injury to right hand/ring finger is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for injury to the right ring finger have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for residuals of an injury to the right ring finger in February 1986.  No rating decision was issued with respect to that claim apparently due to a determination by VA that the Veteran had abandoned the claim after a failure to respond to a request for information.  See 38 C.F.R. § 3.158.

In any event, the Veteran filed a new claim of entitlement to service connection for residuals of an injury to the right ring finger in April 2005.  The RO in Cleveland, Ohio, denied that claim in October 2005.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the October 2005 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Shade, 24 Vet. App. at 119-20.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The claim was previously denied because, in the October 2005 rating decision, the RO determined that the Veteran failed to establish any of the elements of a direct service connection claim, specifically:  an in-service event, the existence of a current disability, and an etiological relationship between the two.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth elements of a service connection claim).

Since that denial, the Veteran has submitted, among other evidence, his own testimony at the February 2008 DRO hearing, testimony at the February 2013 Board hearing, and service records verifying his hospitalization from late 1971 to early 1972.  The Veteran testified, at both hearings, regarding the alleged in-service events and his current residuals of the alleged in-service injury to his right ring finger.  As noted above, when evaluating whether evidence is new and material, it must be presumed to be credible.  Justus, 3 Vet. App. at 513.

The evidence submitted by the Veteran has not been previously submitted to agency decision makers and, therefore, is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible, establishes an in-service injury and current residuals of the right ring finger.  The evidence also at least indicates that the current right hand and/or right ring finger disabilities may be associated with the alleged in-service injury, so the Veteran would be entitled to a VA examination to establish the third element of his claim, specifically a nexus between the in-service injury and a current disability.  McLendon v. Nicholson, 20 Vet.App. 79, 82-86 (2006).  Therefore, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating his claim.  See Shade, 24 Vet. App. at 117 and 122-23.  For these reasons, the Board finds the newly submitted evidence material.

Because the Board finds that the evidence received since the last final denial is both new and material, the requirements to reopen the claim have been met.  The Board grants the Veteran's request to reopen his claim for entitlement to service connection for residuals of an injury to the right ring finger.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of an injury to the right ring finger is reopened.



REMAND

Although the claim of entitlement to service connection for residuals of an injury to the right ring finger has been reopened, further development is required prior to adjudication of that claim.  Most importantly, the Veteran has not yet had a VA examination with respect to the claimed residuals of an injury to the right ring finger.

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The evidence of record includes the Veteran's testimony of symptoms of a current disability and his testimony is sufficient indication of an association with the claimed in-service event to warrant an examination.  McLendon, 20 Vet.App. at 83.  The Board will decline, at this point, to determine whether the claimed in-service event actually occurred, but will remand for an examination.  This is because the Veteran's service treatment records, including records relating to the in-service hospitalization, are unavailable.  See April 2012 Formal Finding of Unavailability.  In these circumstances, when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See April 2012 Notice of Formal Finding of Unavailability.  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).

The Board finds that a VA examination may assist in resolving the uncertainty regarding the timing of the injury to the Veteran's right hand, including whether any injury in 1971 could be related to any current right hand or finger disabilities.  Given VA's duty to assist in obtaining evidence from alternate sources and the evidence currently before the Board, the Board finds a VA examination of the right hand is appropriate.  McLendon, 20 Vet.App. at 83; Dixon, 3 Vet. App. at 263; Washington, 19 Vet. App. at 370-72.  

To be clear, although the standard for providing a medical exam generally requires that the existence of an in-service disease or injury be established, the Board will not resolve that factual issue now due to the unique circumstances of this case.  Instead, the Board finds that a VA examination is necessary to comply with its heightened duty to assist the Veteran given the unavailability of potentially decisive service treatment records.  Dixon, 3 Vet. App. at 263; Washington, 19 Vet. App. at 370-72.

The Board also finds that the Veteran is entitled to an additional examination with respect to his claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The December 2009 VA examination that is of record is inadequate with respect to psychiatric conditions other than PTSD.  The examiner found the Veteran's current acquired psychiatric disorder consisted of  major depressive disorder (MDD) rather than PTSD.  If the Board accepted that opinion, it could resolve the PTSD claim due to the lack of a current disability consisting of PTSD.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

Even if the Board resolved the claim with respect to PTSD, the Board would be required to also resolve the issue of entitlement to service connection for MDD.  Clemons, 23 Vet. App. at 9.  The December 2009 VA examination is not sufficient to resolve that claim.  The only discussion of etiology with respect to the currently diagnosed MDD is the statement:  "Major depressive disorder, moderate, recurrent, unrelated to military service."  The Board needs both an opinion regarding the alleged etiological relationship and an explanation of the reasons for that opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  The Board finds that the bare statement that the current MDD is unrelated to in-service events is not sufficient for the Board to make a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("Not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The matter must be remanded for a VA examination addressing direct service connection of the Veteran's current acquired psychiatric disorder, if any.

Because the record contains mental health treatment records, including additional diagnoses, generated after the December 2009 VA examination and that new evidence could impact the examiner's opinion regarding the proper diagnosis, the Board finds that it would be inappropriate to resolve the claim for service connection for PTSD based on the December 2009 VA examination.  Instead, a new examination should be obtained which provides an opinion regarding the appropriate diagnosis of any and all current acquired psychiatric disorders and a medical opinion on direct service connection with respect to each diagnosed acquired psychiatric disorder.

In addition, because it appears the Veteran continues to receive VA treatment, see October 2014 VA Report of Hospitalization, the AOJ should obtain updated VA treatment records prior to scheduling the requested examinations.




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records from the Pittsburgh VAMC and associated outpatient clinics for all treatment from January 2012 to the present.  Documentation of efforts to obtain these records must be associated with claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After obtaining all available VA treatment records as described above and any other available medical records identified by the Veteran, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's current right hand disability, if any.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Does the Veteran currently have any right hand disability, to include any disability of the right ring finger?

b.  For each disability of the right hand identified in response to (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current right hand disability is etiologically related to his active military service?

In answering (b) above, the examiner should comment on whether the Veteran's assertions regarding an in-service, traumatic injury to his right ring finger in or around September 1971 and subsequent hospitalization for several months for that injury are consistent with the medical evidence including, but not limited to, any current disabilities, tissue damage or scars.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After obtaining all available VA treatment records as described above, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's current acquired psychiatric disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Does the Veteran currently have any acquired psychiatric disability - including PTSD?

b.  For each acquired psychiatric disability identified in response to (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current acquired psychiatric disability is etiologically related to his active military service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence, and, with respect to the acquired psychiatric disorder claim, consider all psychiatric disorders, not just PTSD.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


